DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In regards to art, Jaffe et al. (US patent 8,454,429) shows prior art that is close to the invention. It shows the hardware components, a base game, a replay trigger for a bonus game, serially display sets of symbols and awards based on the symbols.
However, when it comes to specifying the award amount of the replays, the Jaffe et al. disclosure does not provide the specific details of the amount of the replay awards. Jaffe et al. recites, “an award for winning the stored awards group may be calculated from a subset of stored awards. Rather that totaling all of the awards in the stored awards group, perhaps only the highest award is used. In another embodiment only the last three (out of five) awards are totaled and comprise the re-award.” The provided examples teach away from the calculated awards from a subset being equal. The limitation, “generate a set of symbols for the plurality of reels for each of the number of replays including an equal award amount associated with the set of symbols” in full combination of the limitations is not shown or taught by the cited prior art.

In regards to 35 USC 101, 
Claims 1, 10 and 17 are independent claims drawn to products and a process, which fall into statutory categories. (Step 1, YES)
For step 2, there are two possible abstract ideas that could be within the claims.
One, is the fundamental economic practice of wagering. However, the claims recite an electronic game without wagering steps.
Two, is a series on mental steps. However, the claims include the limitation, “sequentially cause display, on the display device, of each set of symbols for each of the number of replays”. This could not be done in the mind.
Per current USPTO guidelines, there are no abstract “buckets” that these claims would fall within.
(Step 2A, NO) Per pathway B, the claims qualify as eligible subject matter.

In regards to double patenting, an approved TD was filed, 4/26/22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715